PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/975,909
Filing Date: 10 May 2018
Appellant(s): DEUSER, Bradley



__________________
Bryan K. Wheelock
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Appellant argues that claims 1 and 12 were finally rejected because the language “the three-dimensional shape of the portion of the depicted structure” lacks antecedent basis. Claims 1 and 12 specify that the “the at least one graphical element depicts a structure projecting from the exterior surface of the container.” Applicant submits that a “structure projecting form the exterior surface of the container” inherently has a three dimensional shape, and thus "the three-dimensional shape of the portion of the depicted structure” has antecedent basis in the claim’s recitation of a structure that inherently has a three-dimensional shape.
	Contrary to Appellant’s argument, a two-dimensional graphic element can depict a three-dimensional shape without being three-dimensional. Furthermore, Appellant admits that the graphical element is two-dimensional by stating “The claims require raised elements with a specific three-dimensional shape: a three-dimensional shape that corresponds to the three dimensional shape of the object depicted by the two-dimensional one graphic elements that from the image on the container.” (lines 11-14 of page 6 of the Appeal Brief). Examiner maintains that there is insufficient antecedent basis for this limitation “the three-dimensional shape of the portion of the depicted structure” in claims 1 and 12.
	Appellant argues that to the extent that Butler et al. discloses graphics depicting three dimensional articles, the Office Action (Pages 3-4) concedes that it does not teach any tactile elements. 
	Contrary to Appellant’s argument, even though Weiss may not expressly disclose providing a tactile element on graphics that depict a three dimensional shape, Weiss teaches the concept of providing the surface of the at least one graphic element with at least one tactile element to provide a tactile sensation to the consumer when handling the container during use (see paragraph [0020] of Weiss). This teaching can be applied to any type of graphic on a container, such as the graphics (which depict fruit that is three dimensional/projecting from the exterior surface of the container) of Butler. When providing the graphical three-dimensional depictions of Butler with tactile element as taught by Weiss, the result will be at least one graphical element depicting a structure projecting from the exterior surface of the container, and wherein the at least one tactile element overlying the graphical element has a three-dimensional shape corresponding to a shape of the portion of the depicted structure projecting from the exterior surface of the container, as claimed. If the tactile elements of Butler-Weiss were in fact two-dimensional as argued by Appellant, the user would not be able to feel the tactile elements. Since the tactile elements of Butler-Weiss which are applied to the three-dimensional graphical depiction are raised features (as taught by Weiss), they would have a three-dimensional shape projecting from the exterior surface of the beverage container.
	Appellant argues that with respect to claims 12-16, these claims require that the container have a label element, The image comprises at least one label element, and the tactile elements (28) are positioned to define a preferred area for grasping the container such that the label element is oriented 
	Contrary to Appellant’s argument that it would not have been obvious from Butler et al., Weiss et al., and/or Quintin to provide tactile elements with three-dimensional shapes corresponding to the three-dimensional shapes of the objects depicted by the graphical elements on a container: providing the three-dimensional graphic depiction (i.e. the fruit shown at the center of Fig. 3) of Butler with tactile elements as taught by Weiss would result in at least one tactile element overlying the graphical element which has a three-dimensional shape corresponding to a shape of the portion of the structure being depicted as projecting from the exterior surface of the container. Moreover, providing tactile elements to the three-dimensional depiction of fruit results in a raised three-dimensional element that can be felt by the user. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988);  In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the Weiss reference clearly provided the suggestion and motivation to modify Butler, i.e., the advantage of providing the surface of the at least one graphic element with at least one tactile element to provide a tactile sensation to the consumer when handling the container during use (see paragraph [0020] of Weiss).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735           

                                                                                                                                                                                             Conferees:

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735
                                                                                                                                                                                                        /J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal